TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00430-CV
                                    NO. 03-11-00431-CV




                           In re White Stallion Energy Center, LLC

                       In re Texas Commission on Environmental Quality




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


              The petitions for writ of mandamus are denied. See Tex. R. App. P. 52.8(a).




                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Filed: July 29, 2011